DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 8/30/2022 for the patent application 17/493292 filed 10/4/2021.

Status of Claims
Claims 2-18 have been added. Claim 1-18 is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 19, 20, 22 and 23 of conflicting Patent No. 11,140,454 B2 in view of US. Pub. No. 20120054664 A1 to Dougall in further view of US Pub. No. 20090249420 A1 to Kim and in further view of US Pub. No. 20150070249 A1 to Hashikami (see English translation of JP 2013-185964 filed Sep. 9, 2013).

Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 11,140,454 B2
1
2
3
4
19
20
5
6
7
Pending Application 17/493292
1
2
3
4
5
6
7
8
9


Conflicting Patent No. 11,140,454 B2
8
9
10
11
12
13
14
22
23
Pending Application 17/493292
10
11
12
13
14
15
16
17
18


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,140,454 B2. 
Conflicting Patent No. 11,140,454 B2
Claim 1 of Conflicting Application
Serial Number (17/493292)
Claim 1 of Pending Application
A system comprising: 
A content presentation management system, comprising: 
a receiver configured to receive a message indicating selection of a content asset of a plurality of content assets for display on a content presentation device; a transmitter configured to transmit, to a server, based on the indicated selection, a request for presentation settings associated with the content asset including a content presentation device type identifying model information of the content presentation device; 
a processor; and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to:
wherein the receiver is further configured to receive, from the server, at least one presentation setting comprising instructions for display and audio settings for playback of the content asset using the content presentation device type; and
receive from a content presentation device a request for presentation settings associated with a content asset, the request identifying model information of the content presentation device;
generate presentation information associated with the content asset based on at least one provider presentation setting configured for the content asset and the model information, the presentation information comprising instructions for adjustment of at least one device presentation setting of the content presentation device, and 

a processor in the content presentation device configured to: adjust at least one presentation setting of the content presentation device based on the at least one presentation setting, determine at least one presentation characteristic of the content asset during playback of the content asset on the content presentation device, and adjust, during playback of the content asset on the content presentation device, the at least one presentation setting to correspond with the at least one presentation characteristic.
transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset.



As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting patent No. 11,140,454 B2 is:
receive from a content presentation device a request for presentation settings associated with a content asset, the request identifying model information of the content presentation device;
generate presentation information associated with the content asset based on at least one provider presentation setting configured for the content asset and the model information, the presentation information comprising instructions for adjustment of at least one device presentation setting of the content presentation device, and 
transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset.
However, Dougall discloses receive from a content presentation device a request (Dougall Fig. 2, 4, 7, 8, ¶0032, 0057, 0067, receiving from user device a request);
generate presentation information associated with the content asset based on at least one provider presentation setting configured for the content asset and the model information, the presentation information comprising instructions for adjustment of at least one device presentation setting of the content presentation device (Dougall Fig. 2, 4, 7, 8, ¶0029-0032, 0047, 0064, 0068, generating parameter settings for display of content, e.g. brightness, based on ideal picture parameters specified by a original intent of a director for the video content and the model number of the display device, the parameters adjusting/changing the settings of the display device), and 
transmit, in response to the request, the presentation information to the content presentation device in relation to the content asset (Dougall Fig. 2, 4, 7, 8, ¶0033, 0034, 0069, transmit in response to the request the parameter settings to the receiver/display along with the multimedia content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 11,140,454 B2 by receive from a content presentation device a request; generate presentation information associated with the content asset based on at least one provider presentation setting configured for the content asset and the model information, the presentation information comprising instructions for adjustment of at least one device presentation setting of the content presentation device; transmit, in response to the request, the presentation information to the content presentation device in relation to the content asset as disclosed by Dougall. The suggestion/motivation would have been in order to provide optimal display settings for the content/tv thereby enhancing the user’s viewing experience.
Conflicting Patent No. 11,140,454 B2 and Dougall does not expressly disclose receive from a content presentation device a request for presentation settings associated with a content asset, the request identifying model information of the content presentation device; 
transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset.
Kim discloses receive from a content presentation device a request for presentation settings associated with a content asset (Kim Fig. 1, 4-6, ¶0063, 0111-0112, 0114-0115, 0118, receive from Tv a request for setting information associated with the content); 
transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset (Kim Fig. 1, 4-6, ¶0063, 0111-0112, 0114-0115, 0118-0119, transmitting in response to the request, the setting information to the TV for the content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 11,140,454 B2 and Dougall by receive from a content presentation device a request for presentation settings associated with a content asset, and transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset. as disclosed by Kim. The suggestion/motivation would have been in order to remotely request/receive settings information of the content for display on the television from a server thereby allow users to set the configuration of the television conveniently.
Conflicting Patent No. 11,140,454 B2, Dougall and Kim do not expressly disclose the request identifying model information of the content presentation device.
Hashikami discloses the request identifying model information of the content presentation device (Hashikami ¶0058, 0162, 0166, requesting including model information of the display device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Conflicting Patent No. 11,140,454 B2, Dougall and Kim by the request identifying model information of the content presentation device as disclosed by Hashikami. The suggestion/motivation would have been in order to provide to the server the request including the model information of the display device thereby providing settings specifically for the model information enhancing the users viewing experience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 20120054664 A1 to Dougall in view of US Pub. No. 20090249420 A1 to Kim and in further view of US Pub. No. 20150070249 A1 to Hashikami (see English translation of JP 2013-185964 filed Sep. 9, 2013).
As to claims 1 and 10, Dougall discloses a content presentation management system, comprising: 
a processor (Dougall Fig. 2, ¶0025); and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to (Dougall Fig. 2, 4, 7, 8, ¶0025):
receive from a content presentation device a request (Dougall Fig. 2, 4, 7, 8, ¶0032, 0057, 0067, receiving from user device a request);
generate presentation information associated with the content asset based on at least one provider presentation setting configured for the content asset and the model information, the presentation information comprising instructions for adjustment of at least one device presentation setting of the content presentation device (Dougall Fig. 2, 4, 7, 8, ¶0029-0032, 0047, 0064, 0068, generating parameter settings for display of content, e.g. brightness, based on ideal picture parameters specified by a original intent of a director for the video content and the model number of the display device, the parameters adjusting/changing the settings of the display device), and 
transmit, in response to the request, the presentation information to the content presentation device in relation to the content asset (Dougall Fig. 2, 4, 7, 8, ¶0033, 0034, 0069, transmit in response to the request the parameter settings to the receiver/display along with the multimedia content)
Dougall does not expressly disclose receive from a content presentation device a request for presentation settings associated with a content asset, the request identifying model information of the content presentation device; 
transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset.
Kim discloses receive from a content presentation device a request for presentation settings associated with a content asset (Kim Fig. 1, 4-6, ¶0063, 0111-0112, 0114-0115, 0118, receive from Tv a request for setting information associated with the content); 
transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset (Kim Fig. 1, 4-6, ¶0063, 0111-0112, 0114-0115, 0118-0119, transmitting in response to the request, the setting information to the TV for the content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dougall by receive from a content presentation device a request for presentation settings associated with a content asset, and transmit, in response to the request for presentation settings, the presentation information to the content presentation device in relation to the content asset. as disclosed by Kim. The suggestion/motivation would have been in order to remotely request/receive settings information of the content for display on the television from a server thereby allow users to set the configuration of the television conveniently.
Dougall and Kim do not expressly disclose the request identifying model information of the content presentation device.
Hashikami discloses the request identifying model information of the content presentation device (Hashikami ¶0058, 0162, 0166, requesting including model information of the display device and English translation of JP 2013-185964 ¶0039, 0143-0144, 0148).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dougall and Kim by the request identifying model information of the content presentation device as disclosed by Hashikami. The suggestion/motivation would have been in order to provide to the server the request including the model information of the display device thereby providing settings specifically for the model information enhancing the users viewing experience.
As to claims 2 and 11, Kim discloses wherein the at least one presentation setting is associated with a presentation mode for a type of content associated with the content asset (Kim Fig. 1, 4-6, ¶0063-0064, 0070, 0118, different audio mode for movie content)
As to claims 4 and 13, Dougall discloses wherein the model information is associated with at least one of a television, a set-top-box, a tablet computing device, or a smartphone (Dougall Fig. 2, 4, 7, 8, ¶0029-0032, 0047-0048, 0050 0064, 0068, model information for set top box, display device and Hashikami ¶0058, 0162, 0166).
As to claims 7 and 14, Dougall discloses wherein the content asset comprises at least one of broadcast video, video-on-demand (VOD), and satellite radio (Dougall Fig. 2, 4, 7, 8, ¶0040, broadcast content/video and Kim ¶0060, 0078, 0087).
As to claims 9 and 16, Dougall discloses wherein the at least one device presentation setting comprises at least one of treble, bass, contrast, sharpness, brightness, display mode, resolution, aspect ratio, or scaling (Dougall Fig. 2, 4, 7, 8, ¶0029, broadcast content/video and Kim ¶0063-0064).



Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 20120054664 A1 to Dougall in view of US Pub. No. 20090249420 A1 to Kim in further view of US Pub. No. 20150070249 A1 to Hashikami and in further view of US Pub. No. 20100013996 A1 to Kang.
As to claims 3 and 12, Dougall, Kim and Hashikami do not expressly disclose wherein the presentation information further comprises instructions to display recommended presentation settings via a program guide
Kang discloses wherein the presentation information further comprises instructions to display recommended presentation settings via a program guide (Kang ¶0024, metadata to present EPG information such as information containing the theme on how the EPG (i.e. presentation information) should be presented to the end-user).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dougall, Kim and Hashikami by wherein the presentation information further comprises instructions to display recommended presentation settings via a program guide as disclosed by Kang. The suggestion/motivation would have been in order to present a user interface to the end-user for the adjustment of display device settings, and thus, a EPG is simply another form of user interface for presenting the presentation information/settings to the end-user enhancing the user’s experience.
.

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 20120054664 A1 to Dougall in view of US Pub. No. 20090249420 A1 to Kim in further view of US Pub. No. 20150070249 A1 to Hashikami and in further view of US Pub. No. 20070283394 A1 to Unger.
As to claims 5 and 17, Dougall, Kim and Hashikami do not expressly disclose wherein the model information indicates a brand, a resolution, scaling, an aspect ratio, a high definition characteristic, or a size.
Unger discloses wherein the model information indicates a brand, a resolution, scaling, an aspect ratio, a high definition characteristic, or a size (Unger ¶0045, TV model, diagonal size, etc).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dougall, Kim and Hashikami by wherein the model information indicates a brand, a resolution, scaling, an aspect ratio, a high definition characteristic, or a size as disclosed by Unger. The suggestion/motivation would have been in order to determine a particular model of the television including the size thereby optimizing the viewing of content enhancing the user’s experience.
As to claims 6 and 18, Dougall, Kim and Hashikami do not expressly disclose wherein the model information comprises an Internet Protocol (IP) address.
Unger discloses wherein the model information comprises an Internet Protocol (IP) address (Unger ¶0045, TV model, diagonal size, etc).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dougall, Kim and Hashikami by wherein the model information comprises an Internet Protocol (IP) address as disclosed by Unger. The suggestion/motivation would have been in order to uniquely identify a plurality of different televisions in the network.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 20120054664 A1 to Dougall in view of US Pub. No. 20090249420 A1 to Kim in further view of US Pub. No. 20150070249 A1 to Hashikami and in further view of US Pub. No. 20130258191 A1 to Eyer.
As to claims 8 and 15, Dougall, Kim and Hashikami do not expressly disclose wherein the adjusting at least one device presentation setting of the content presentation device is further based on content recognition information determined using automatic content recognition.
Eyer discloses wherein the adjusting at least one device presentation setting of the content presentation device is further based on content recognition information determined using automatic content recognition (Eyer ¶0028, ACR to identify video content and triggers for adding additional elements to the content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dougall, Kim and Hashikami by wherein the adjusting at least one device presentation setting of the content presentation device is further based on content recognition information determined using automatic content recognition as disclosed by Eyer. The suggestion/motivation would have been in order to automatically identify the content and adjusting the display of the content thereby optimizing the display of content enhancing the user’s experience.

Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-18 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426